Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 10, 2015

The Court of Appeals hereby passes the following order:

A16D0145. ROBERT MALMQUIST                        v.   COMPETENCE                STAFFING
    RESOURCE, INC.

      On November 19, 2015, Robert Malmquist filed an application for
discretionary appeal seeking review of the trial court’s October 19, 2015, order
granting Competence Staffing’s motion for attorney’s fees pursuant to OCGA § 9-15-
14 (b).
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Because Malmquist filed his application 31 days
after entry of the order he seeks to appeal, it is untimely. Accordingly, this application
is DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                              12/10/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.